Decree reversed on the law and facts and matter remitted to the Surrogate’s Court for a trial of the issues in accordance with the memorandum, without costs of this appeal to any party. Memorandum: The decree should be reversed and the proceeding remitted to the Surrogate’s Court for a trial of the issues raised by the petition and answer, including a factual determination of the manner in which decedent met her death and the subsequent criminal proceedings against the appellant. It is impossible to decide the questions presented herein upon this abbreviated record. All concur. (Appeal from a decree of Erie Surrogate’s Court, denying letters of administration to the sister of decedent’s husband, and granting letters of administration to the sister of decedent.) Present — McCurn, P. J., Kimball, Wheeler, Williams and Bastow, JJ.